                            UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA


               JOHN ROBINSON, being duly sworn, deposes and says:


       1.      I am a Special Agent with the United States Secret Service, and have been since

December of 1999. As a United States Secret Service Special Agent, I have been involved with

numerous criminal investigations involving counterfeit Federal Reserve Notes, credit card fraud,

bank fraud, access device fraud, identity theft, wire fraud, threats against the United States Secret

Service protectees as well as various other crimes. In my current capacity at the United States

Secret Service Charlotte Field Office, I am a member of the Protective Intelligence Squad. In this

assignment, I am responsible for investigating matters involving potential threats against United

States Secret Service protectees to include threats against the President of the United States. As

such, I have investigated numerous threats against United States Secret Service protectees.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, United States Secret Service Protective

Intelligence Research Specialists and witnesses. This affidavit is intended to show merely that

there is sufficient probable cause in support of a criminal complaint and arrest warrant for

DAVID KYLE REEVES; therefore, I have not included each and every fact known to me

concerning this investigation.

       3.      Based on my training and experience and the facts as set forth in this affidavit, I

submit that there is probable cause to believe that REEVES knowingly and willfully made a

threat to take the life of and to inflict bodily harm upon the President of the United States in

violation of Title 18, United States Code, Section 871 (Threats Against the President of the


                                                  1
United States).

                                 THE INVESTIGATION

       4.         On January 28, 2021, at approximately 1357 hours, White House Switchboard

Operator                  White House Communications Agency, notified the United States Secret

Service of a caller stating, “I am going to fucking kill you all, Fuck the White House. I am going

to chop your heads off.” The call originated from telephone number                   egistered to

REEVES.

       5.         On February 1, 2021, at approximately 1505 hours, I called David REEVES

                  . I asked David REEVES to speak with me concerning the threat call he made to

the White House. David REEVES did not want to talk about it. He stated he had free speech and

did nothing wrong. He is allowed to say whatever he wants. REEVES then ended the

conversation.

       6.         On February 1, 2021, at approximately 1508 hours, David REEVES called me

and wanted to know about what I would like to talk. I stated I wanted to know if he was going to

act on his threat of killing everyone at the White House. REEVES stated he would kill everyone.

REEVES then stated he would kill everyone if he had a car, then a gun, and a security clearance

so he could get close enough to kill everyone. REEVES stated he is going to continue to call and

threaten people. I cannot stop him, my government cannot stop him, and no country in the world

can stop him. REEVES stated he made a fool of all of us because we could have already arrested

him since he has a warrant for his arrest in Hart County, Georgia. I said the warrant was not

extraditable but he did have an upcoming court case there. REEVES stated he already called the

sheriff in Hart County and told him to fuck off that he was not going to show up for Court.

REEVES stated no punishment will stop him and it is not against the law to threaten people.



                                                2
       7.       On February 1, 2021, at approximately 1532 hours, REEVES called me again

and wanted to know if I had the information already about his call to the Capitol. He stated he

called the Capitol and told them he was going to kill them. REEVES then stated he was told

they were going to kill him and his dog. REEVES then told me he was going to kill me. He was

also going to kill everyone in the world. He then stated they are just words and he is allowed to

say them.

       8.      On February 1, 2021, at approximately 1945 hours, REEVES called the White

House Switch Board from telephone numberr                      and threatened to kill everyone.

REEVES then made the following statements to US Secret Service SA Scott Jensen:

       “I’m going to kill all of you, because I’m capable.”

       “I’m going to come kill the President.”

       “I’m going to kill the Secret Service, because I own this whole planet”

REEVES then requested the US Secret Service come pick him up, and take him to the White

House so he can punch the President in the face, sit in his chair, and stay there until he dies.

When asked how he would accomplish his goals, REEVES said he had robbed a house when he

was 15 and stole 20 guns, and he would do it again, and then find transportation to Washington,

DC to kill everyone.

       9.     On February 1, 2021, at approximately 2211 hours, the United States Capitol

Police contacted the US Secret Service as REEVES is calling their switchboard repeatedly

making threats and stated there are five local police around him now, and is threatening to kill all

of them.

       10.    On February 2, 2021, at approximately 0906 hours, REEVES called me again and

stated he was tired of everyone bothering his Dad                   sso he was going to call 911 to



                                                  3
get arrested. REEVES stated he would probably be sentenced to a couple of years but will get

out after a year because he will behave and only read books. REEVES continued that when he

gets out of jail he will call me again and he will kill me.

       11.     REEVES currently resides with his father at                                   in

Gastonia, North Carolina. He does not own a vehicle.

       12.     REEVES has been arrested or charged previously with the following: Assault

(2020), Battery – Family Violence (2020), Terroristic Threats and Acts (2019, 2020), Throw

Bodily Fluids on Employee by Prisoners (2020), Threaten Life of Public Employee (2020),

Assault on Police Officer While Resisting Arrest (2020), Use of 911 Number Unlawfully (2020),

Malicious Injury Willful Injury to Courthouse (2020), Burglary (2009), Criminal Trespass

(2013), Violate Family Violence Order (2020), and Marijuana Possession (2019).



                                          CONCLUSION

       13.     Based on the foregoing, probable cause exists that on January 28, 2021, and

February 1, 2021, David Kyle REEVES, did knowingly and willfully make threats to take the

life of and to inflict bodily harm upon the President of the United States, specifically, REEVES

made threats against the President through verbal communication to myself, White House

Communications Agency switchboard operatorr                   nd SA Scott Jensen.



       All in violation of Title 18 United States Code Section 871.

/s/ John Robinson

Affiant, Senior Special Agent John Robinson
United States Secret Service

AUSA Bozin reviewed this affidavit.

                                                  4
In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of
this Affidavit, which was submitted to me by reliable electronic means, on this 3rd day of
February, 2021, at 5:20 PM.



                           Signed: February 3, 2021




                                          5
